Exhibit 99.1 Contact: Dan McCarthy, 610-774-5758 PPL Announces Workforce Reductions ALLENTOWN, Pa. (Feb. 24, 2009) – PPL Corporation (NYSE: PPL) announced Tuesday (2/24) that a cost-reduction initiative will result in the elimination of about 200 management and staff positions across the company’s U.S. operations, about 6 percent of the company’s non-union U.S. workforce. “These were difficult decisions to make, but they were made in the most equitable way possible based on the business needs in each of our operations,” said James H. Miller, chairman, president and chief executive officer of PPL. “Like all companies, PPL is facing ongoing financial pressures as a result of the recession. We undertook this cost-reduction effort to better position us to weather the current economic crisis and continue to provide excellent service to our customers and competitive returns to our shareowners.” Miller emphasized that the company is continuing to provide the necessary personnel and resources for the safe and reliable operation of all the company’s power plants as well as its electricity delivery system in Pennsylvania. As a result of the workforce reduction, the company will take a one-time after-tax charge in the first quarter of 2009 of between $12 and $15 million, or 3 to 4 cents per share.PPL estimates that the workforce reductions will reduce annual operating expenses, on a pre-tax basis, by $20 to $25 million. PPL
